Case 2:18-cv-03658-PA-MAA Document 103 Filed 04/19/19 Page 1 of 3 Page ID #:1903


       BRUNO TARABICHI, CA Bar No. 215129
   1   bruno@tmwlawfirm.com
   2   TMW LAW
       4750 Almaden Expy 124-359
   3   San Jose, California 95118
       Telephone:408.298.8204
   4   Facsimile: 408.715.6707
       Attorneys for Plaintiff
   5
       Mike Sarieddine
   6
   7
   8
   9
  10                       UNITED STATES DISTRICT COURT

  11                     CENTRAL DISTRICT OF CALIFORNIA

  12
  13
       MIKE SARIEDDINE, an individual,            Case No. 2:18-cv-3658-PA-MAA
  14                                              Hon. Percy Anderson
                   Plaintiff,
  15                                              JOINT STIPULATION AS TO THE
             v.                                   ISSUE OF LIKELIHOOD OF
  16                                              CONFUSION AND NO
       ALIEN VISIONS E-JUICE, INC., a             REMAINING ISSUES FOR TRIAL
  17   California corporation; and DOES 1
       through 10, inclusive,
  18
  19               Defendants.
                                                  Trial Date:      June 18, 2018
                                                  Courtroom:       9A
  20
  21   AND RELATED COUNTERCLAIMS                  Complaint Filed: May 1, 2018

  22
  23
  24
  25
  26
  27
  28
           JOINT STIPULATION AS TO THE ISSUE OF LIKELIHOOD OF CONFUSION
Case 2:18-cv-03658-PA-MAA Document 103 Filed 04/19/19 Page 2 of 3 Page ID #:1904



   1          Defendant Alien Visions E-Juice, Inc. (“Alien Visions”) and Plaintiff Mike
   2   Sarieddine (“Sarieddine”) submit the instant Joint Stipulation as to the Issue of
   3   Likelihood of Confusion.
   4          On April 12, 2019, this Court granted Alien Visions’ motion for summary
   5   judgment (Docket No. 58) as to all counts in Sarieddine’s complaint. (Docket No.
   6   99 at 12). The Court also denied Sarieddine’s Motion for Summary Judgment on His
   7   Claim for Trademark Infringement and Alien Visions E-Juice, Inc.’s Counterclaim
   8   for Cancellation and, in the Alternative, Motion for Judgment on the Pleadings on
   9   Alien Visions E-Juice, Inc.’s Counterclaim for Cancellation (Docket No. 62).
  10   (Docket No. 99 at 12).
  11          The Court concluded that neither party was entitled to summary judgment
  12   with respect to Alien Visions’ counterclaim for cancellation. (Docket No. 99 at 12).
  13   As to the counterclaim for cancellation based on priority, the Court concluded that
  14   Alien Visions has priority but that “the Court has not had occasion to consider
  15   whether there is a likelihood of confusion between the parties’ marks.” (Docket No.
  16   99 at 7, 9, 11).
  17          Sarieddine and Alien Visions hereby stipulate to the existence of a likelihood
  18   of confusion between the parties’ marks in this case.1 Sarieddine and Alien Visions
  19   respectfully submit that there are no issues remaining for trial. In this regard, Alien
  20   Visions’ alternative grounds for cancellation (Docket No. 99 at 11) are now moot.
  21
  22
  23
  24   //
  25   //
  26
       1
         This stipulation as to likelihood of confusion is without prejudice to, and preserves,
  27   Sarieddine’s right to appeal as to issues other than likelihood of confusion in the case. See,
       e.g., United States v. Safeco Ins. Co. of Am., 65 F. App’x 637, 638 (9th Cir. 2003)
  28   (unpublished).
                                                      1
            JOINT STIPULATION AS TO THE ISSUE OF LIKELIHOOD OF CONFUSION
Case 2:18-cv-03658-PA-MAA Document 103 Filed 04/19/19 Page 3 of 3 Page ID #:1905


       Dated: April 19, 2019
   1
                                      TMW LAW
   2
   3                                  By: /s/ Bruno Tarabichi
                                          Bruno Tarabichi
   4
   5                                       Attorney for Plaintiff
                                           Mike Sarieddine
   6
   7                                  ONE LLP

   8                                  By: /s/ John E. Lord
                                          John E. Lord
   9
  10                                  TAYLOR ENGLISH DUMA LLP

  11                                  By: /s/ Amanda G. Hyland
  12                                      Amanda G. Hyland (pro hac vice)
                                          Seth K. Trimble (pro hac vice)
  13
  14                                       Attorneys for Defendant
                                           Alien Visions E-Juice, Inc.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                             2
           JOINT STIPULATION AS TO THE ISSUE OF LIKELIHOOD OF CONFUSION
